 




EXHIBIT 10.2




REVOLVING PROMISSORY NOTE







US$5,000,000

New York, New York

 

November 5, 2018







FOR VALUE RECEIVED, the undersigned, ASPEN GROUP, INC., a Delaware corporation
having its principal place of business at 276 Fifth Avenue, Suite 306, New York,
New York 10001 (“Maker”), HEREBY PROMISES TO PAY as and when due from time to
time in accordance with the terms of this revolving promissory note (“Note”),
whether at its stated Maturity (as defined below) or by acceleration or
otherwise, TO THE ORDER OF THE LEON AND TOBY COOPERMAN FAMILY FOUNDATION, a New
Jersey charitable trust dated December 16, 1981, located at
___________________________________________________ (together with its
successors and assigns, “Payee”), at Payee’s address above or at such other
place as may be designated from time to time in writing by Payee, in lawful
money of the United States of America (“US$” and “U.S. dollars”) and in
immediately available funds, IN FULL without deduction, reduction, offset or
counterclaim, (i) the principal sum of FIVE MILLION DOLLARS (US$5,000,000) or
such lesser principal amount as shall then be outstanding under this Note (as
evidenced by Payee’s endorsements on Schedule 1 annexed to this Note, which
endorsements shall, absent manifest error, be conclusive as to the aggregate
principal amount outstanding from time to time under this Note), (ii) all
interest accrued and unpaid on the principal amount of this Note outstanding
from time to time, and all Commitment Fee (as defined below) accrued and unpaid
on the undrawn portion from time to time of Payee’s Commitment (as defined
below), in each case calculated at the Applicable Rate (as defined below) from
time to time in effect for the period from and including the date of this Note
through the date on which such principal sum and all such accrued interest and
Commitment Fee are paid in full, and (iii) all other amounts, if any, then due
and owing under this Note.




Maker may draw down, at any time and from time to time during the period from
and including the date of this Note through the day immediately preceding the
third anniversary of that date (the “Commitment Period”), each time upon prior
arrangement with and at least three Business Days’ (as defined below) prior
written notice to Payee, a principal amount not to exceed at any one time
outstanding, as to all such drawdowns in the aggregate, five million dollars
(US$5,000,000) (Payee’s “Commitment”); provided, however, that the Commitment
Period and Payee’s Commitment shall automatically, without the requirement of
any demand, notice, or other act or instrument of, by or from Payee or any other
person, and immediately terminate upon the occurrence of an Acceleration Event
(as defined below), whereupon (i) Maker shall not be permitted to draw down any
additional amounts under this Note and (ii) the aggregate principal amount then
outstanding under this Note, together with all interest, Commitment Fee and
other amounts then outstanding hereunder, shall automatically be accelerated and
become immediately due and payable to Payee in accordance with the terms of this
Note.  








1




--------------------------------------------------------------------------------

 




Maker hereby irrevocably authorizes Payee to endorse on a schedule in the form
of Schedule 1 annexed to this Note each drawdown and repayment of principal
under this Note, which endorsements shall, absent manifest error, be conclusive
as to the aggregate principal amount from time to time outstanding under this
Note; provided, however, that anything herein to the contrary notwithstanding,
Payee’s failure to make any such endorsement(s) shall not limit, impair or
otherwise affect Maker’s obligations under this Note.




Maker shall pay interest monthly on the principal amount of this Note
outstanding from time to time, and a commitment fee (“Commitment Fee”) quarterly
on the undrawn portion from time to time of Payee’s Commitment, in each case
calculated at the Applicable Rate from time to time in effect for the period
from and including the date of this Note through the date on which all amounts
owing under this Note are paid or repaid, as the case may be, in full, computed
daily (on the basis of actual days elapsed in a 365-day year) and payable
monthly in case of interest and quarterly in case of Commitment Fee (and when
this Note shall fall due, whether at stated Maturity, by acceleration or
otherwise) by not later than three (3) Business Days after being invoiced by
Payee therefor (or if such date is not a Business Day, then on the next
succeeding Business Day).  For all purposes of this Note, the “Applicable Rate”
shall equal (i) with respect to interest, twelve percent (12%) per annum, and
(ii) with respect to Commitment Fee, two percent (2%) per annum; provided,
however, that in the event that any amount (whether of principal, interest,
Commitment Fee or otherwise) payable under this Note is not paid in full as and
when due in accordance with the terms of this Note (whether at stated Maturity,
by acceleration, or otherwise in accordance with such terms), then the
Applicable Rate shall increase (x) with respect to interest, to eighteen percent
(18%) per annum, and (y) with respect to Commitment Fee, to three percent (3%)
per annum.




Maker shall pay to Payee, by wire transfer of U.S. dollars in immediately
available funds to such account as Payee may specify, the sum of one hundred
thousand dollars (US$100,000), being two percent (2%) of the amount of the
Commitment, as a one-time, up-front facility fee.




The stated maturity of this Note (its “Maturity”) shall be the day immediately
preceding the third anniversary of the date of this Note; provided, however,
that notwithstanding anything to the contrary contained in this Note, upon the
occurrence of any of the events specified in subparagraphs (a) through (c)
immediately below (each, an “Acceleration Event”), the entire principal amount
outstanding of this Note, and all interest, Commitment Fee and other amounts
accrued and unpaid thereon or hereunder, shall automatically, without protest,
presentment, petition, demand, or other notice, declaration, act or instrument
of, by or from Payee or any other person (all of which are hereby expressly and
irrevocably waived by Maker), and for all purposes, be accelerated and become
immediately due and payable, in full, to Payee:




(a)

If Maker shall: (i) fail to make any payment owing to Payee hereunder in full
when due in accordance with the terms of this Note, which failure shall continue
uncured for a period of at least three (3) Business Days; (ii) fail to make any
payment owing to any other lender in full when due in accordance with the terms
governing such loan; or (iii) directly or indirectly, so long as any principal,
interest, Commitment Fee or other amount remains outstanding hereunder (whether
or not then due and owing), make or propose to make any dividend payment (except
for dividends payable in common stock or in rights to buy common stock) or other
cash-flow distribution to any of Maker’s shareholders or other stakeholders,
other





2




--------------------------------------------------------------------------------

 




than non-dividend payments to students or employees in the ordinary course of
business, or any payment of principal, interest or any other amount in respect
of any other indebtedness (whether secured or unsecured) owing to any
individual, entity or other person (other than Payee), other than Permitted
Indebtedness. “Permitted Indebtedness” shall mean indebtedness in the aggregate
principal amount of two million dollars (US$2,000,000) under that certain
convertible promissory note dated December 1, 2017, issued by Maker to Educacion
Significativa, LLC, including all accrued and unpaid interest thereon; or




(b)

If Maker or any affiliated entity (each, an “Affiliate”) shall: (i) become
insolvent; (ii) admit in writing its inability to pay its debts as they mature;
(iii) commence, or file any petition or answer under, any bankruptcy,
liquidation, reorganization, arrangement, insolvency or other proceeding,
whether federal or state, relating to the relief of debtors; (iv) apply for or
acquiesce in the appointment of a receiver, trustee, custodian or liquidator for
itself or a substantial portion of its property, assets or business; (v) make a
general assignment for the benefit of its creditors, or effect a plan in
bankruptcy or other similar arrangement with its creditors; (vi) admit the
material allegations of a petition filed against it in any bankruptcy,
liquidation, reorganization, arrangement, insolvency or other proceeding,
whether federal or state, relating to the relief of debtors; (vii) file a
voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law, or if action
shall be taken by it for the purpose of effecting any of the foregoing; (viii)
be adjudicated a bankrupt or insolvent; or (ix) take action to effectuate any of
the foregoing; or




(c)

If: (i) involuntary proceedings or any involuntary petition shall be commenced
or filed against Maker or any Affiliate under any bankruptcy, insolvency or
similar law, seeking the appointment of a receiver, trustee, custodian or
liquidator for Maker or any Affiliate or a substantial portion of Maker’s or any
Affiliate’s property, assets or business, and such proceedings or petition shall
not be dismissed or vacated within thirty (30) days after its commencement or
filing; (ii) any writ, judgment, warrant of attachment, execution or similar
process shall be issued or levied against a substantial portion of Maker’s or
any Affiliate’s properties or assets, and any such proceedings, petition, writ,
judgment, warrant, execution or similar process shall not be released, vacated
or fully bonded within thirty (30) days after its commencement, filing or levy;
or (iii) an order, judgment or decree shall be entered, without the application,
approval or consent of Maker or any Affiliate, with respect to Maker or any
Affiliate or a substantial portion of its assets or properties, appointing a
receiver, trustee, custodian or liquidator for Maker or any Affiliate or a
substantial portion of Maker’s or any Affiliate’s property, assets or business,
or any similar order, judgment or decree shall be entered or appointment made in
any jurisdiction, and such order, judgment, decree or appointment shall continue
unstayed and in effect for a period of thirty (30) days.




Maker and Payee hereby agree that any future or contemporaneous indebtedness
incurred by Maker, other than Permitted Indebtedness, shall be fully and
contractually subordinated in all respects (including, without limitation, in
right and priority of payment and repayment of principal, interest, and all fees
and other amounts) to Maker’s indebtedness under this Note.








3




--------------------------------------------------------------------------------

 




Maker may prepay all or any portion of the principal amount outstanding under
this Note at any time, without premium or penalty, and reborrow hereunder during
the Commitment Period, subject to the terms of this Note; provided, however,
that any prepayment of principal hereunder shall be accompanied by Maker’s
payment of all accrued and unpaid interest and Commitment Fee outstanding
hereunder at the time.  Payments received by Payee under this Note shall be
applied in the following order: first, to the payment of all collection and
enforcement expenses, if any, incurred by Payee and payable by Maker hereunder;
second, to the payment of all interest accrued and owing hereunder through the
date of such payment; third, to the payment of all Commitment Fee accrued and
owing hereunder through the date of such payment; and fourth, to the repayment
of the principal amount outstanding of this Note.




This Note is subject to the express condition that at no time shall Maker be
obligated or required to pay interest on the outstanding principal balance of
this Note at a rate that could subject Payee to either civil or criminal
liability as a result of being in excess of the maximum rate that Maker is
permitted by law to contract or agree to pay.  If, by the terms of this Note,
Maker is at any time required or obligated to pay interest on the outstanding
principal balance of this Note at a rate in excess of such maximum rate, the
Applicable Rate shall be deemed, without further act or instrument, to be
immediately reduced to such maximum rate; and if and to the extent any payments
in excess of such maximum permitted amount are received by Payee, such excess
shall be considered repayments in respect of the principal amount outstanding of
this Note.




In the event that Maker fails to pay any amount owing by it hereunder in full
when due (whether on any interest or Commitment Fee payment date, at stated
Maturity, by acceleration or otherwise, as the case may be), Maker agrees to
promptly pay all of Payee’s costs and expenses incurred in attempting or
effecting collection hereunder or the enforcement of this Note, including,
without limitation, all attorneys’ fees and related charges, as and when
incurred by Payee, whether or not any action, suit or proceeding is instituted
for collection or for the enforcement of this Note; and all such costs and
expenses of collection and enforcement shall be added to the principal amount
outstanding of this Note and shall, if not promptly paid in full by Maker as and
when incurred by Payee, bear interest at the Applicable Rate until paid in full.




If any payment hereunder shall be due on a Saturday, a Sunday, or a public or
bank holiday in the State of New York (any other day, a “Business Day”), such
payment shall be made on the next succeeding Business Day, and any such
extension of time shall be included in the computation of interest or Commitment
Fee, as the case may be, hereunder. Each payment hereunder shall be made in
lawful money of the United States of America and in immediately available funds,
prior to 12:00 noon Eastern Time on the date due thereof; any payment made after
such time shall be deemed to have been made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
Commitment Fee, as the case may be, hereunder.




Maker’s obligations under this Note are absolute and unconditional,
notwithstanding the existence or terms and conditions of, or any reference
herein to, any other document or agreement, and are not subject to any defense,
set-off, counterclaim, rescission, recoupment or adjustment whatsoever.  Maker
hereby expressly and irrevocably waives (i) presentment,





4




--------------------------------------------------------------------------------

 




demand for payment, notice of dishonor, protest, notice of protest, and every
other form of notice whatsoever with respect to this Note, (ii) any right it may
have to demand a jury trial with respect to the enforcement of, or any
controversy arising under or relating to, this Note, (iii) any right to offset
any amounts payable hereunder against, or to submit any counterclaims in respect
of, any obligations of Payee to Maker, and (iv) all rights to the benefits of
any statute of limitations and any moratorium, appraisement or exemption now
provided, or which may hereafter be provided, by any federal or state statute,
including, without limitation, exemptions provided by or allowed under the
Bankruptcy Code of 1978 (11 U.S.C.), as amended, or under common law, as to both
Maker itself and all of its properties and assets, whether real or personal,
against the enforcement and collection of the obligations evidenced by this Note
and any and all extensions, renewals, and modifications hereof and thereof.  The
illegality or unenforceability in whole or in part of, or the default by any
party under, any other document or agreement shall not constitute a defense to
any claim by Payee for the payment or repayment, as the case may be, of
principal, interest, Commitment Fee, or any other amount hereunder.




All notices, demands or other communications (collectively, “notices”) relating
to any matter set forth herein shall be in writing and served or delivered by
certified mail, return receipt requested, or by a reputable commercial overnight
carrier that provides a receipt, with postage thereon prepaid by sender and
addressed to the other party at its address in the first paragraph of this Note
(or at such other address as such other party shall have previously provided to
the sender in the same manner herein provided).  Any such notice shall be deemed
effectively delivered on the day of its actual delivery (as shown by the
addressee’s return receipt) or on the second Business Day after its date of
mailing, whichever is earlier, except that service of any notice of default
required by law shall, if mailed, be deemed effective on the date of mailing.




This Note shall be governed by and construed in accordance with the substantive
laws of the State of New York applicable to contracts made between residents of
that state, entered into and to be wholly performed within that state,
notwithstanding the parties’ actual states of residence or legal domicile if
outside that state and without reference to any conflict of laws or similar
rules that might otherwise mandate or permit the application of the laws of any
other jurisdiction.  Any suit, action or proceeding brought by Payee to enforce
this Note shall be brought exclusively in the courts of New York State sitting
in the Borough of Manhattan, New York County, or in federal District Court for
the Southern District of New York, and, for all purposes of any such action,
suit or proceeding, Maker hereby irrevocably (i) submits to the exclusive
jurisdiction of such courts, (ii) waives any objection to such choice of venue
based on forum non conveniens or any other legal or equitable doctrine, and
(iii) waives trial by jury and the right to interpose any set-off or
counterclaim, of any nature or description whatsoever, in any action, suit or
proceeding relating to this Note.




No right or remedy conferred upon Payee under this Note is intended to be
exclusive of any other right or remedy available to Payee, whether at law, in
equity, by statute or otherwise, but shall be deemed cumulative with all such
other rights and remedies.  Without limiting the generality of the foregoing, if
this Note and all amounts (whether of principal, interest, Commitment Fee or
otherwise) accrued hereunder shall not be paid in full when due (whether on any
interest or Commitment Fee payment date, at stated Maturity, by acceleration or
otherwise), Payee shall be free to enforce its rights and remedies against Maker
as Payee may see fit under





5




--------------------------------------------------------------------------------

 




the circumstances, in no particular order or priority.  No failure to exercise,
or any delay in exercising, by Payee any of its rights or remedies hereunder
shall operate as a waiver thereof.  A waiver by Payee of any right or remedy
hereunder on any one occasion shall not be construed as a bar to Payee’s
exercise of that same or of any other right or remedy which Payee would
otherwise have on any future occasion.  No forbearance, indulgence, delay or
failure by Payee to exercise any of its rights or remedies with respect to this
Note, nor any course of dealing between Maker and Payee, shall operate as a
waiver of any such right or remedy, nor shall any single or partial exercise of
any such right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy.  Payee shall not, by any course of
dealing, indulgence, omission, or other act (except a further instrument signed
by Payee) or failure to act, be deemed to have waived any right or remedy
hereunder, or to have acquiesced in any Acceleration Event or in any breach of
any of the terms of this Note.  No modification, rescission, waiver,
forbearance, release or amendment of any term, covenant, condition or provision
of this Note or any of Maker’s obligations hereunder shall be valid or
enforceable unless made and evidenced in writing, expressly referring to this
Note and signed by both Maker and Payee.  




The terms and provisions of this Note are severable. In the event of the
unenforceability or invalidity of one or more of the terms, covenants,
conditions or provisions of this Note under federal, state or other applicable
law in any circumstance, such unenforceability or invalidity shall not affect
the enforceability or validity of such term, covenant, condition or provision in
any other circumstance, or render any other term, covenant, condition or
provision of this Note unenforceable or invalid.




Payee may assign its rights under this Note to any person upon three (3)
Business Days’ prior notice to Maker; and Maker’s obligations hereunder shall
inure to the benefit of Payee and each of Payee’s successors and permitted
assigns, and shall be binding for all purposes on Maker and its
successors-in-interest.  No assignment, delegation or other transfer of Maker’s
rights or obligations hereunder shall be made or be effective absent Payee’s
prior, written consent thereto.




Whenever used herein, the singular number shall include the plural, the plural
shall include the singular, and the words "Payee" and "Maker" shall include
their respective successors and permitted assigns.







IN WITNESS WHEREOF, Maker has duly executed and delivered this Note on the day
and year first written above.







ASPEN GROUP, INC.







By /s/ Michael Mathews

     Michael Mathews

     Chairman and Chief Executive Officer








6




--------------------------------------------------------------------------------

 




Schedule 1

Loans And Payments of Principal







Date

Amount of

Loan

Maturity

Date

Amount of

Principal

Repaid

Payment Date

Unpaid

Principal

Balance

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






























